Abatement Order filed September 12, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00775-CV
                                  ____________

  DAVID ESTRIDGE, INDIVIDUALLY AND AS NEXT FRIEND OF HIS
              MINOR SON, CADEN ESTRIDGE, Appellant
                                        v.

BRUCE MCCOLLISTER, TRI-CITY SWEEPING, INC., AND HIGHWAY
               TECHNOLOGIES, INC., Appellees


                   On Appeal from the 344th District Court
                         Chambers County, Texas
                      Trial Court Cause No. CV26495


                          ABATEMENT ORDER

      Notice was filed on September 6, 2013 that appellee Highway Technologies,
Inc. petitioned for voluntary bankruptcy protection under Chapter 11 of the United
States Bankruptcy Code, in the United States Bankruptcy Court for the District of
Delaware under case number 1:13-bk-11326, on or about May 22, 2013. See Tex.
R. App. P. 8.1. A bankruptcy suspends the appeal from the date when the
bankruptcy petition is filed until the appellate court reinstates the appeal in
accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the
appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM




                                           2